Citation Nr: 0201181	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  93-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for residuals of a 
Coxsackie virus infection.

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease.

5.  Entitlement to service connection for a rectocele.

6.  Entitlement to service connection for a cystocele.

7.  Entitlement to service connection for residuals of an 
ovarian cyst.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from September 1992 and April 1997 rating decisions of 
the Department of Veterans Affairs (VA) Indianapolis, Indiana 
Regional Office (RO).  The Board remanded the case in April 
1995 and October 1997 for additional development of the 
record.


FINDINGS OF FACT

1.  There is a current diagnosis of rectocele which may be 
attributed to the veteran's active service as a residual of 
child birth during that service.

2.  In May 1996 and March 1997, VA examiners concluded that 
veteran had symptoms during active service which were 
attributable to the currently diagnosed gastroesophageal 
reflux disease (GERD).

3.  There is no competent evidence that the veteran has a 
current disability manifested by residuals of mononucleosis, 
Coxsackie virus, ovarian cyst and a cystocele.

4.  The first diagnosis of chronic fatigue syndrome was in 
September 1992; there is no medical opinion, other than the 
assertions of the veteran, that chronic fatigue syndrome had 
its onset during active service.


CONCLUSIONS OF LAW

1.  Rectocele was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304 (2001).

2.  A gastrointestinal disorder, manifested by GERD, was 
incurred in the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).

3.  A disability manifested by residuals of mononucleosis is 
not shown to have been incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § § 3.303, 3.304 (2001).

4.  A disability manifested by residuals of Coxsackie virus 
is not shown to have been incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.304 (2001).

5.  A disability manifested by residuals of ovarian cyst is 
not shown to have been incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § § 3.303, 3.304 (2001).

6.  A cystocele is not shown to have been incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).

7.  Chronic fatigue syndrome is not shown to have been 
incurred in or aggravated by the veteran's active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

In the December 1992 substantive appeal, the veteran asserted 
that service medical records dated from September 1980 
through March 1981 were missing.  She also indicated that 
records regarding May 1976 hospitalization for laparoscopic 
surgery for ovarian cyst and hospitalization in 1977-1978 for 
bladder and kidney infections were not in the records.  The 
Board notes that the veteran's service medical records were 
received in May 1991.  In February 1992, a Department of the 
Air Force Medical Records Clerk submitted a memorandum 
indicating that the original medical records pertaining to 
treatment at the Grissom Medical Facility were last seen by 
the veteran in May 1991 at that facility and that the 
original medical records could not be located.  It was stated 
that the veteran would be notified when the original records 
were located.  

In May 1995, the National Personnel Records Center (NPRC) 
indicated that no additional service medical records were 
found.  In April 1997, the NPRC indicated that all medical 
records pertaining to the veteran were sent in May 1991 and 
no additional records were forwarded.  In April 1997, the 
Medical Records Administrator of the Offutt Air Force Base 
medical facility indicated that no records were found.  
Additional requests to search for service medical records 
were made to the NPRC in November 1998 and June 2000.  No 
additional records were located.  In February 2001, the RO 
issued a Memorandum indicating that no further development 
for further service medical records was warranted as all 
reasonable probabilities had been exhausted in obtaining 
those records.  Attached was a November 2000 response from 
the NPRC showing that the RO had requested the 
separation/retirement physical and that the document or 
information requested was charged out of file in April 1997 
and had not been returned.  It was indicated that the file 
location had been flagged and that if the records was found, 
it would be sent to the RO.  

The Board finds that no further development of the evidence 
is necessary.  The record shows that numerous attempts have 
been made by the RO to obtain the complete service medical 
records.  The veteran has been notified of the attempts to 
obtain those records and has been given the opportunity to 
submit evidence in support of her claims.  She has also been 
afforded VA examinations with regard to the claimed 
conditions.  The Board finds that the duty to assist the 
veteran has been satisfied. 

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310 (2001).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service. 38 
C.F.R. §§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


Service connection for rectocele

A July 1979 treatment record shows that the veteran was seen 
for complaints of right lower quadrant pain for two days.  
The assessment was cholecystitis (gastroenteritis), rule out 
rectocele and appendicitis.  The service medical records also 
show that during active service, the veteran was pregnant and 
the record indicates that she gave birth during active 
service.

On VA examination in May 1992, a grade three rectocele was 
confirmed.  On VA examination in December 1996, a grade one 
rectocele was noted and the examiner indicated that this was 
a usual and common sequela of childbirth.  

The most recent VA gynecological examination was conducted in 
January 2000 and a grade one rectocele was noted.  

After a full review of the record, the Board concludes that 
service connection for rectocele is warranted.  While the 
available service medical records do not show a definitive 
diagnosis of rectocele during active service, the evidence 
shows that such a condition was suspected as indicated by the 
notation of rule out rectocele in July 1979.  The medical 
evidence shows that there is a current diagnosis of rectocele 
and that the veteran gave birth during active service.  A VA 
examiner has opined that rectocele is a common residual of 
childbirth.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes that service connection for 
rectocele is warranted.

Service connection for a gastrointestinal 
disability, to include peptic ulcer 
disease 

The service medical records show that an April 1979 
cholecystogram was normal.  A July 1979 treatment record 
included an assessment of cholecystitis (gastroenteritis), 
rule out rectocele and appendicitis.  A July 1980 treatment 
record shows that the veteran was 20 weeks pregnant and seen 
for complaints of abdominal cramping.  The assessment was 
gastritis, functional suspected.

Private hospital treatment records show that the veteran was 
admitted for treatment of complaints of midsternal chest pain 
which occurred while eating lunch.  The diagnoses were 
sliding hiatal hernia with no demonstrated reflux and minimal 
antral gastritis.  

On VA examination in February 1992, the veteran reported a 
history of peptic ulcer disease.  She indicated that she was 
treated in 1988 at a private hospital for complaints of 
abdominal pain and that testing revealed peptic ulcer 
disease.  She reported that she was placed on medication 
therapy and that her peptic ulcer disease was resolved at the 
time of the examination.  The diagnoses included history of 
peptic ulcer disease, currently in remission. 

In a February 1993 statement, a private physician indicated 
that he treated the veteran during active duty in the late 
1970's and early 1980 for stomach distress with reflux, the 
result of long-term use of prescribed NSAIDS.  

On VA examination in May 1996, the veteran reported 
complaints of heartburn that had been occurring since the 
1970's.  She also reported that in the 1970's she had a bout 
of hematemesis and was told that she might have ulcers but it 
was noted that there was no documentation of this.  The 
examiner indicated that there was a questionable history of 
peptic ulcer in the 1970's, no documentation of this.  It was 
indicated that there was no history of hepatitis, ulcerative 
colitis or Crohn's disease.  The examiner concluded that the 
veteran had symptoms, classic of GERD, because she had 
heartburn which got worse with lying down and occurred 
especially at nighttime, relieved with antacids and H2 
blockers.  In a September 1996 addendum, the VA examiner 
indicated that the veteran had been having complaints of 
heartburn since the 1970's and those symptoms were consistent 
with GERD.  It was indicated that additional testing, to 
include an upper endoscopy, would be ordered to made a 
definitive diagnosis.  

A September 1996 VA report of upper endoscopy showed hiatal 
hernia and erosive esophagitis.

A March 1997 VA examination report noted a past medical 
history of GERD.  It was noted that results of the September 
1996 upper endoscopy showed a hiatal hernia and erosive 
esophagitis, consistent with GERD.  The veteran reported that 
her reflux symptoms started in 1977.  She indicated that she 
would get heartburn on a daily basis and was using Tums and 
Zantac on a regular basis with some improvement in her 
symptoms.  She reported that her symptoms had been 
continuously present, occurring two to three time a week 
since 1977 until recently.  She also reported that she had 
private treatment for an ulcer in 1984.  The examiner 
concluded that the veteran had symptoms consistent with GERD, 
diagnosed.  It was indicated that the claims file was 
reviewed and that the veteran's symptoms of reflux were 
significant in that they required maximum medication therapy 
and had been most likely present since 1977.  

A November 1997 private medical statement noted that the 
veteran underwent a Nissen fundoplication in May 1997 for 
treatment of intractable GERD.  It was indicated that testing 
had revealed hiatal hernia with significant reflux, 
esophagitis and esophageal reflux.  It was noted that she had 
had good relief of GERD symptoms but that the nonsteroidal 
anti-inflammatory medications (NSAIDS) required for arthritis 
may pose further risk of future difficulties with 
esophagitis, gastritis or peptic ulcer disease.    

In a statement received in July 2000, Dr. Chaloner indicated 
that he treated the veteran immediately after discharge from 
the military in the early 1980's for a stomach disorder which 
he thought was caused by long-term use of NSAIDS used in the 
treatment of her knee.  

An August 2000 VA digestive system examination report noted 
that the veteran had heartburn and periodic pain in the 
epigastric area after eating spicy food and that she ate only 
small meals after Nissen fundoplication in 1997 for GERD.  
The diagnoses were hiatal hernia, history of GERD, status 
post Nissen fundoplication for intractable GERD.  An 
additional August 2000 VA esophagus/hiatal hernia examination 
report noted diagnoses of hiatal hernia and history of GERD.  
The examiner opined that while taking NSAIDS can promote 
peptic ulcer, it would not lead to GERD or hiatal hernia.  It 
was indicated that the veteran did not have peptic ulcer.

After a full review of the record, the Board concludes that 
service connection for a gastrointestinal disorder, 
manifested by GERD, is warranted.  The evidence of record 
contains the reported history of the veteran that she has had 
symptoms attributable to GERD since 1977.  Both the May 1996 
and March 1997 VA examination reported noted this reported 
history and the examiners concluded that symptoms consistent 
with GERD had been most likely present since the time of the 
reported symptoms.  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  The Board finds that the 
veteran's reported history of symptoms related to GERD is 
credible and that the medical evidence establishes a nexus 
between the reported symptoms in service and the currently 
diagnosed GERD.  Accordingly, the Board finds that the 
veteran is entitled to service connection for a 
gastrointestinal disorder, manifested by GERD.  The Board 
emphasizes that there is no medical evidence linking any 
other diagnosed condition, including peptic ulcer or hiatal 
hernia, to the veteran's active service.  


Service connection for residuals of 
mononucleosis, Coxsackie virus infection, 
cystocele and ovarian cyst.

The service medical records include a June 1976 Neurosurgery 
clinic consultation report noted that the veteran had surgery 
for a ruptured ovarian cyst in May 1976.  A January 1977 
Physical Profile Serial Report shows a diagnosis of 
infectious mononucleosis.  A June 1978 Cytology Examination 
report noted laparoscopy for ovarian cyst.  A December 1978 
treatment record shows that the veteran was seen for right 
lower quadrant pain and it was noted that the right ovary was 
slightly enlarged and markedly tender.  The diagnosis was 
dysmenorrhea probably secondary to ovarian cyst.  

The veteran contends that she has residuals of mononucleosis, 
Coxsackie virus, cystocele and ovarian cyst.  However, the 
medical evidence does not show that she currently has 
disabilities manifested by residuals of mononucleosis, 
Coxsackie virus, ovarian cyst or a cystocele.

January 1983 Loring Air Force Base hospital records show that 
the veteran underwent laparoscopic tubal ligation and removal 
of Bartholin's cyst on the left.  It was noted that she 
reported that a Bartholin abscess was removed in 1981.   

On VA examination in February 1992, the veteran reported a 
history of mononucleosis many years earlier which resolved.  
The final diagnoses included history of mononucleosis, 
resolved, ovarian cyst and cystocele.  

On VA gynecological examination in May 1992, it was noted 
that the veteran had a tubal ligation in 1982.  The examiner 
indicated that there was no evidence of cystocele at that 
time.  

A January 1993 medical statement, a private physician 
indicated that he recalled treating the veteran during 
assignment in Italy.  It was stated that a respiratory 
condition was caused by the Coxsackie virus and this was 
confirmed by laboratory testing in the acute and convalescent 
phases of the illness. 

February 1993 statement submitted by the veteran's mother and 
husband indicated that she was treated for cystocele, an 
ovarian cyst, Coxsackie virus and mononucleosis during active 
duty.

In a February 1993 statement, a private physician indicated 
that he treated the veteran in the late 1970's and early 
1980's for severe headaches, dysmenorrhea, stomach distress 
with reflux (result of long term use of prescribed NSAIDS) 
and later for complications due to pregnancy.  It was noted 
that she also developed a sudden onset, long-lasting flu with 
debilitating, prolonged fatigue (especially after physical 
exertion), unrefreshing sleep, low-grade fever, sore throat 
with palpable swollen lymph notes, muscular and joint pain 
that was treated with Tylenol and bed rest.  It was indicated 
that those symptoms lasted for more than six months with 
little to no relief.  It was stated that there was no 
diagnosis in 1980 for that group of symptoms appearing to be 
a type of chronic mononucleosis.  It was noted that it was 
not his right or responsibility to keep medical records for 
military member and was therefore unable to provide 
documentation.

On VA gynecological examination in June 1996, it was noted 
that the veteran had a postservice history of removal of 
Bartholin gland and cyst and tubal ligation.  Examination 
revealed the presence of a cystocele and uterine enlargement 
and probably fibroids.  

On VA examination in August 1996, the past history of 
infectious mononucleosis in 1976 was noted.  It was indicated 
that the veteran was well until 1993 when diagnosed with 
chronic fatigue syndrome and otherwise she has been stable.  
The examiner concluded that the veteran had infectious 
mononucleosis in the past without any evidence of that and 
had been stable at this point in time.  

Private hospital records dated from October 1996 to January 
1997 show that the veteran underwent removal of the right 
ovary due to cysts in January 1997

In a December 1996 VA medical statement, it was indicated 
that the veteran's records were reviewed and that she 
currently had mild cystocele and rectocele (grade first 
degree), some urinary incontinence which did not require 
current surgery.  It was indicated that those conditions were 
all usual and common sequelae of child birth.  Hereditary 
fibroids which did not require treatment were also noted.  It 
was indicated that the ovarian cyst was not a problem and not 
service connected. It was indicated that women between the 
ages of 12 and 50 get cysts on one or both ovaries every 
month.  It was indicated that annual visits and examinations 
are adequate follow-up and that any physician will note and 
follow-up on abnormal cysts if they occur.  It was noted that 
this was virtually never a long term problem.

On VA examination in March 1999, the assessment included 
history of ovarian cyst, resolved; status post oophorectomy 
without residual complaints.

An April 1999 report of pelvic ultrasound conducted at 
Indiana University Hospital noted a history of ovarian cysts 
and status post right salpingo-oophorectomy, rule out 
enlarged uterus.  The comments noted anteverted uterus with 
multiple nabothian cysts and that the left ovary contained 2 
cystic structures , most likely functional processes.  It was 
noted that the right ovary was not present.

A January 2000 VA examination report noted that an April 1999 
pelvic ultrasound was reviewed and demonstrated that the 
right ovary was absent and that the left ovary had two small 
cysts, consistent with a normal functional process.  Physical 
examination  revealed a grade I rectocele but no cystocele or 
enterocele.  It was concluded based on examination, 
endometrial biopsy, and ultrasound results  and that taking 
into consideration that at no time did the veteran complain 
of pelvic pain in the absence of menses, that there was no 
evidence for any current residual from the original 
laparoscopic oophorectomy.  It was indicated that the 
veteran's only significant gynecological complaints were 
dysmenorrhea and menorrhagia, both of which were assuredly 
due to the presence of uterine leiomyoma, recently diagnosed 
in April 1999.  

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§1110.  In the absence of proof of present disability there 
can be no valid claim.)

While the evidence shows a diagnosis of mononucleosis during 
service, the post service medical evidence does not show the 
presence of residual disability resulting from mononucleosis.  
The February 1993 statement of Dr. Stonefield indicated that 
he treated the veteran during active service for complaints 
which he attributed to chronic mononucleosis.  The August 
1996 VA examination report indicated that while there was a 
history of infectious mononucleosis in the past, there was no 
current evidence of mononucleosis.  The record fails to show 
any postservice evidence of any current residual of 
mononucleosis.  Therefore, the veteran's claim for service 
connection for residuals of mononucleosis must be denied.

The available service medical records do not show any 
findings or diagnoses of Coxsackie virus during active 
service.  The January 1993 statement of Dr. Stonefield 
indicated that the veteran was treated for a respiratory 
condition caused by Coxsackie virus during active duty.  
There is no postservice evidence showing a current diagnosis 
of Coxsackie virus or a diagnosis of any condition caused by 
Coxsackie virus.  Even assuming that the veteran was treated 
for acute symptoms related to Coxsackie virus during active 
service, there is no medical evidence showing that she 
currently has residual disability caused by Coxsackie virus 
incurred during active duty.  As such, there is no basis upon 
which to grant service connection for residuals of Coxsackie 
virus.

With regard to the claimed cystocele, the service medical 
records are negative for a diagnosis of cystocele during 
active service.  The postservice medical records show that 
cystocele noted on examinations up to December 1996.  
However, the most recent VA examination in January 2000, 
examination revealed that of cystocele was not present.  The 
medical evidence fails to show a current diagnosis of 
cystocele and therefore, there is no basis upon which service 
connection for cystocele may be granted.

With regard to the claimed residuals of an ovarian cyst, the 
available service medical records show that the veteran 
underwent a laparoscopy for a ruptured ovarian cyst in May 
1976.  Records regarding that procedure are not of record.  
The postservice medical records show that the veteran 
underwent removal of the right ovary in January 1997 because 
of recurrent cysts.  The January 2000 VA examination report 
concluded that there was no current residual from the 
original laparoscopic oophorectomy.  There is no medical 
evidence showing that ruptured ovarian cyst which occurred 
during active duty was related in any way to the removal of 
the right ovary in January 1997, more than 15 years after 
discharge from active duty.  Additionally, there is simply no 
evidence of any current residual disability related to the 
removal of the right ovary due to ovarian cyst which would 
support a conclusion that service connection for residuals of 
an ovarian cyst should be granted.

The veteran has submitted her own statements and lay 
statements in support of her claims.  The Board notes that 
the evidence of record shows that the veteran is a nurse.  To 
the extent that the appellant is attempting to establish a 
nexus between the claimed disabilities and her active service 
through her statements, while her statements are competent to 
show the occurrence of observable symptoms, they are not 
competent to establish such a nexus.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  
As a nurse, she certainly possesses medical expertise 
elevating her assertions beyond the nature of lay testimony.  
However, to the extent that she expresses opinions regarding 
a link between each of the contended disabilities and her 
active service, there is no evidence to support a finding 
that she has special knowledge, skill, experience, training, 
or education which would qualify her to render a medical 
opinion as to the etiology of the claimed disabilities.  The 
Board also notes that, as she naturally has some stake in the 
outcome of this case, her statements and opinions are not 
conclusive, and must be weighed against all other relevant 
evidence in adjudicating her claims.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals mononucleosis, Coxsackie virus, 
cystocele and ovarian cyst and those claims must be denied.


Service connection for chronic fatigue 
syndrome

The available service medical records do not show a diagnosis 
of chronic fatigue syndrome during active service.

A September 1992 VA outpatient record shows that the veteran 
was seen for follow-up for hypertension.  It was noted that 
she had complaints of constant fatigue, lack of energy and 
bloating.  The assessment was questionable chronic fatigue 
syndrome.  A January 1993 VA outpatient record noted a 
diagnosis of chronic fatigue syndrome.

A private hospital record shows that the veteran reported 
that she became ill in July 1992 with initial symptoms of 
sore throat, cough, chills and fatigue.  She indicated that 
she had been ill continuously since that time.  She reported 
pain in her fingers, back, shoulder blades, knees, hips and 
shoulders.  She indicated that she did not feel like doing 
anything and that she slept more than normal and had 
nonrefreshing sleep.  She reported recurrent sore throats, 
muscle weakness, soreness over her cervical lymph node 
chains, irritability, and depression.  The examiner concluded 
that her current clinical syndrome appeared to be compatible 
with the working case definition of chronic fatigue syndrome.

As noted above, a February 1993 statement from a physician 
who treated the veteran during active duty noted that in the 
late 1970's and early 1980 she developed a sudden onset, 
long-lasting flu with debilitating, prolonged fatigue 
(especially after physical exertion), unrefreshing sleep, 
low-grade fever, sore throat with palpable swollen lymph 
notes, muscular and joint pain that was treated with Tylenol 
and bed rest.  It was indicated that those symptoms lasted 
for more than six months with little to no relief.  It was 
stated that there was no diagnosis in 1980 for that group of 
symptoms appearing to be a type of chronic mononucleosis.

Lay statements dated in February 1993 from a veteran who knew 
the veteran during active service, her mother and her husband 
noted that the veteran had symptoms including fatigue, during 
active duty and that she has current symptoms due to chronic 
fatigue syndrome.

In a March 1993 statement, a physician at the Grissom Air 
Force Base medical facility, indicated that he had been the 
veteran's primary care giver since 1987.  He indicated that 
he had treated her for symptoms of chronic fatigue syndrome 
since 1987.  

On VA examination in August 1996, the veteran reported that 
she had a past history of infectious mononucleosis in 1976 
and was well until 1993, when she was diagnosed with chronic 
fatigue syndrome and had been otherwise stable.  She 
complained of off and on fatigue, that she slept 8 to 10 
hours a day and had gained 30 to 40 pounds in the previous 
few years.  She noted that that she had lost her daughter in 
a motor vehicle accident and had been depressed in the past.  
She denied any symptoms of stomach burning, pain, swelling, 
or lymphadenopathy.  She denied a history of pharyngitis, 
kidney or gastrointestinal complaints.  The final diagnosis 
included chronic fatigue syndrome in the past.  

A December 1999 private medical statement indicated that the 
physician originally evaluated the veteran in April 1999 for 
chronic fatigue syndrome.  It was indicated that she had been 
reevaluated and that her symptoms of fatigue, sleep 
disturbance, musculoskeletal pain, irritability and 
subjective cognitive impairment continued to be consistent 
with chronic fatigue syndrome.

In March 2001, the veteran submitted copies of several 
technical papers and medical treatises pertaining to chronic 
fatigue syndrome.

After a full review of the record, the Board concludes that 
service connection for chronic fatigue syndrome is not 
warranted.  The service medical records fail to show a 
diagnosis of chronic fatigue syndrome during the veteran's 
active service.  The first medical evidence of a diagnosis of 
chronic fatigue syndrome is shown in September 1992, more 
than 10 years after discharge from active duty.  Moreover, 
while the postservice medical records do show diagnosis of 
chronic fatigue syndrome, there is no medical opinion linking 
the current condition to the veteran's active service.

As noted above, the veteran is a nurse and has asserted that 
she had symptoms during active duty which represented 
undiagnosed chronic fatigue syndrome during active service.  
As is discussed above, as a nurse, she certainly possesses 
medical expertise elevating her assertions beyond the nature 
of lay testimony.  However, to the extent that she expresses 
opinions regarding a link between the current chronic fatigue 
syndrome and her active service, there is no evidence to 
support a finding that she has special knowledge, skill, 
experience, training, or education which would qualify her to 
render a medical opinion as to the etiology of the claimed 
disabilities.  The Board finds that her statements and 
opinions are not conclusive, and that they are outweighed by 
the other competent evidence which fails to show a nexus 
between her current condition and her active service.

The Board further finds that the veteran's reference to the 
medical texts does not establish any connection between 
chronic fatigue syndrome and her active service.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Utendahl v. 
Derwinski, 1 Vet. App. 530 (1991).

The lay statements submitted in support of the claim have 
little probative value with respect to establishing the 
required nexus between the current disability and the 
veteran's active service.  As noted above, where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.   
Lay persons are not qualified to render a medical opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome, the benefit-
of-the-doubt doctrine is inapplicable; the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for rectocele and for a gastrointestinal 
disorder, manifested by GERD is granted.  

Service connection for residuals mononucleosis, Coxsackie 
virus, cystocele and ovarian cyst, chronic fatigue syndrome 
is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

